PER CURIAM.
AND NOW, this 4th day of June, 2018, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioners, are:
a. Did the Superior Court err as a matter of law in finding that the unlisted resident driver exclusion in a Personal Auto Policy is valid and enforceable and not violative of the terms and provisions of the Pennsylvania Motor Vehicle Financial Responsibility Law, 75 Pa.C.S.A. § 1701, et. seq.?
b. Did the Superior Court err as a matter of law in finding that the unlisted resident driver exclusion in a Personal Auto Policy is valid and enforceable and not violative of the public policy of the Commonwealth of Pennsylvania as embodied in § 1786 of the Pennsylvania Motor Vehicle Financial Responsibility Law, 75 Pa.C.S.A. § 1786, which implicitly directs that all permissive users of an insured vehicle be insured under the owner's insurance policy?